Citation Nr: 1738932	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-00 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to a disability rating in excess of 50 percent for schizoid-affective schizophrenia with depressive features (major depressive disorder).

3.  Entitlement to a total disability for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant is the widow of a Veteran who served on active duty from October 1975 to March 1983.  The Veteran died in January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center in Milwaukee, Wisconsin, which denied entitlement to service connection for the cause of the Veteran's death.  

The case was previously before the Board in November 2015, when the issue involving entitlement to service connection for the cause of the Veteran's death was remanded for medical opinions.  This requested development has been completed.  

The November 2015 Board decision with respect to a claim of substitution was appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR) the Board's decision regarding substitution was vacated and the appellant was also permitted to substitute for the Veteran and ultimately perfected an appeal to a June 2009 rating decision which granted an increased rating of 50 percent for the Veteran's service-connected psychiatric disorder and denied entitlement to TDIU.  

The law permits substitution of claimants when the original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008.  38 U.S.C.A. § 5121A (West 2014); see also 38 C.F.R. § 3.1010 (g)(1) (2016); Taylor v. Nicholson, 21 Vet. App. 126 (2007) (holding that while a veteran did not file a notice of disagreement prior to death, a claim was still pending as the time period to appeal a rating decision had not expired).  The appellant has been substituted as the claimant.  By placing the issue of entitlement to accrued benefits into appellate status, the appellant essentially put the claims pending at the time of the Veteran's death into appellate status and those issues are now within the jurisdiction of the Board.  See Reliford v. McDonald, 27 Vet. App. 297, 302 (2015) (holding that substitution is a separate and distinct path for pursuing accrued benefits).  As such, the issues on the title page have been changed to more accurately reflect the scope of the appeal.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in January 2010.  The immediate cause of death was recurrent strokes secondary to possible primary central nervous system vasculitis, due to hypertension, as a consequence of myeloproliferative disorder and possible aspirational pneumonia.  No other medical condition was listed a significant condition contributing to death but not resulting in the underlying cause of death.

2.  The Veteran's service connected disabilities were major depressive disorder rated at 70 percent rating and the residuals of Bell's palsy at a noncompensable (0%) rating.  

3.  There is no medical evidence that any of the fatal medical disorders listed on the death certificate were manifest during veteran's active military service, and no evidence or during the first post service year.

4.  There is no medical opinion linking the Veteran's fatal conditions, with his service-connected disabilities or his active military service; the medical opinions of record indicate that the Veteran's death is unrelated to service or any service-connected disability.

5.  The Veteran's service-connected major depressive disorder was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment was not shown.  

6.  The Veteran's combined service-connected disability rating was 70 percent.  

7.  The Veteran had an education level of having a GED; he had training and experience as a factory worker.  

8.  The probative evidence of record indicates the Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1110, 1103, 1131, 1310 (West 2014); 38 C.F.R. § 3.102 , 3.159, 3.300, 3.303, 3.311, 3.312 (2016).

2.  The criteria for disability rating of 70 percent, and not in excess thereof, for the service-connected psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Codes 9211, 9435 (2016).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Veteran's Death

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  Cardiovascular-renal disease, including hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362 , 267-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Multiple copies of the Veteran's death certificate are of record and reveal that he died in January 2010.  The immediate cause of death was recurrent strokes secondary to possible primary central nervous system vasculitis, due to hypertension, as a consequence of myeloproliferative disorder with possible aspirational pneumonia.  No other medical condition was listed a significant condition contributing to death but not resulting in the underlying cause of death.

At the time of his death, the Veteran was service-connected for majore depressive disorder rated at 70 percent disability rating and the residuals of Bell's palsy rated at a noncompensable (0%) disability rating.  The last VA Compensation and Pension examination of the Veteran conducted in June 2009 indicated that the correct diagnosis for the Veteran's psychiatric disorder was primarily major depression.

The appellant has asserted that the primary central nervous system vasculitis referenced in the death certificate is somehow related to or a manifestation of the Veteran's service-connected disabilities.  She also submitted copies of medical articles which attempt to show a link between depression and having a stroke.  

Service treatment records do not reflect the presence of any of the fatal medical conditions listed on the death certificate, and there is no evidence that any cardiovascular disease, including hypertension, was manifest during service or the first year after the Veteran separated from service.  

The medical evidence includes copies of the Veteran's medical records including those related to his terminal period of hospitalization.  After review of the medical evidence, a VA physician provided medical opinions in a June 2016 report.  The physician's opinions were that it was less likely than not that the Veteran's service-connected disabilities caused or contributed to his death.  The physician's medical opinion was also the fatal medical conditions were not related to service.  Furthermore, the physician reviewed and considered the submitted medical articles and provided rationale as to why the conclusions stated in them were not applicable in the present case.  

A July 2016 medical opinion from a VA psychologist indicated that there is no evidence that the Veteran's service-connected mental illness caused or aggravated his nonservice-connected medical conditions such that death was expedited.  

A December 2016 medical opinion from a second VA physician reviewed the medical evidence and specifically found that the medical evidence of record did not support a diagnosis of hypertension during service or within the first year of service.  

Upon review of all of the evidence of record, the Board finds that the weight of the evidence does not show that the Veteran's fatal stroke, or any of the underlying conditions such as hypertension, was related to service or any service-connected disability.  There is no evidence in the service treatment records to support direct causation, and no manifestation of his hypertension within one year of separation from service to support presumptive causation.  To the extent that the appellant submitted medical articles trying to link the Veteran's fatal stroke to his service-connected psychiatric disorder, those articles have been reviewed and a VA physician's opinion has indicted that they are not applicable to the circumstances involving the Veteran's death.  There is insufficient evidence to alternatively support any link between the Veteran's fatal medical conditions and either service or his service-connected disabilities.  The weight of the evidence is against the claim.

The Board also has considered the lay statements of the appellant in support of her claim.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (link) between the Veteran's military service and his disability and/or death.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  The medical conditions at issue, primary central nervous system vasculitis, hypertension, and myeloproliferative disorder are diseases which require medical expertise to identify and diagnose and are not readily amenable to mere lay diagnosis or probative comment on its etiology, the appellant has to have supporting medical evidence, which, for the reasons and bases discussed, she does not or, at least, sufficient to refute the findings of the VA physicians that found no link between the fatal conditions and service or the service-connected disabilities.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (reiterating this axiom, i.e., need for supporting medical nexus evidence, in a claim for rheumatic heart disease).

The weight of the evidence establishes that a disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus service connection for the cause of his death is not warranted.  The preponderance of the evidence is against the claim; thus the benefit of the doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

II.  Increased Rating for Psychiatric Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's service-connected psychiatric disability was initially listed as being schizoid-affective schizophrenia with depressive features.  The most recent VA examination indicated that a more appropriate diagnosis at the time was major depression with mood incongruent psychotic features.  That is that the Veteran's depressive symptoms were dominant in presentation of his psychiatric disorder.  

The Veteran's disability is most properly evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434 for major depressive disorder, which is deemed by the Board to be the most appropriate diagnostic code.  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, neither the Veteran before his death, or the appellant, has requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows:

A noncompensable (0%) disability rating is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id. 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442.  The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, the 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 81 to 90 indicates absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Scores ranging from 71 to 80 indicate that if some symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or social functioning (e.g., temporarily falling behind in schoolwork).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Service connection for the Veteran's depression has been in effect since 1983 at a 30 percent disability rating.  In October 2008, the Veteran filed a claim which stated that his depression has gotten worse.  He also asserted that he was not working due to his service-connected depression.  

VA treatment records for the period of time from 2008 until the Veteran's death in 2009 reveal that depression is listed on his medical problem list and that he was prescribed medication to treat his depression.  While a few records show complaints of depressive symptoms, the majority of treatment records during this time show treatment for nonservice-connected physical medical conditions.  

In June 2009 a VA Compensation and Pension psychiatric examination of the Veteran was conducted.  The examiner reviewed the claims file and the Veteran's available medical records noting five periods of inpatient treatment since 1995 which were all for treatment of nonservice-connected physical conditions.  The examiner did note that the Veteran was currently prescribed medication for his psychiatric disorder.  The Veteran reported having little interest in activities and that he did not like crowds of people.  Mental status examination revealed blunted affect and expansive mood.  The Veteran was oriented and attention was intact.  The Veteran reported having suicidal thinking approximately 3 months earlier.  He reported having panic attacks, but the examiner indicated the described symptoms were more in line with social phobia than panic attack because they were primarily reported as wanting to stay in the house and that medication helped to alleviate his fear of leaving the house.  Memory testing revealed immediate and remote memory was intact but recent memory was moderately impaired; he described it as losing his chain of thought.  The examiner reviewed prior psychological testing results which were most recently conducted in October 2008.  The examiner indicated that the validity of the test results was "unclear" as the frequency score was "5 standard deviations above the mean" which could be seen as either a cry for help or as malingering and presented "features that are consistent with some of the history the Veteran has presented in an exaggerated form."  The Veteran reported that he retired from his 11 year job as a factory worker in August 2008 due to physical disabilities preventing from standing for long periods.  The diagnosis was recurrent major depression which was currently moderate to severe.  A GAF of 50 was assigned.  The examiner indicated that total occupational impairment was not present but that there was occupational and social impairment with deficiencies in the areas of:  work, family relations, judgment, and mood.  

The evidence supports the assignment of a 70 percent disability rating for the Veteran's service-connected major depression.  The level of occupational and social impairment described on the June 2009 Compensation and Pension examination matches the criteria for a 70 percent rating.  The preponderance of the evidence is against the assignment of a 100 percent schedular rating as total occupational and social impairment is not shown.  

III.  TDIU

The appellant asserts that the Veteran was unable to work due to his service-connected disabilities and, therefore, entitled to TDIU.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

TDIU is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service-connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Based on the Board's decision above, at the time of the Veteran's death service connection was in effect for:  major depression at a 70 percent rating and the residuals of Bell's palsy at a noncompensable (0%) rating.  The combined service-connected disability rating was 70 percent.  Accordingly, the Veteran met the basic schedular disability rating criteria to warrant consideration of TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Both the appellant, and the Veteran before his death, claimed that his service-connected disabilities rendered him unemployable.  On his application for TDIU he indicated having a GED.  He reported being employed as a factory worker for 11 years, leaving employment in July 2008.  On the 2009 VA Compensation and Pension examination report, the Veteran specifically reported leaving work due to nonservice-connected physical medical problems, such as gout, which prevented him from being on his feet for long periods of time.  The examiner also noted the Veteran's fairly long history of treatment, including hospitalization, for nonservice-connected physical medical problems.  

The Board acknowledges the evidence from the 2009 Compensation and Pension examination report did show some impact of the Veteran's intermediate memory problems on his occupational ability; however this is contemplated by the 70 percent disability rating assigned for his service-connected major depression.  In this regard, it is very important for the appellant to understand that the Veteran's service-connected disabilities, primarily his major depression rated at a 70% rating, did cause him many problems, this is not in dispute. 

Despite having a 70 percent combined service-connected disability rating, primarily for his major depression, the evidence of record shows that the Veteran's unemployment was the result of his nonservice-connected physical medical problems rather than his service-connected disabilities.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is denied.  

A disability rating 70 percent for major depressive disorder is granted.

Entitlement to TDIU is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


